FILED
                           NOT FOR PUBLICATION                               JAN 26 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: VICTOR ORLANDO RIVERA,                    No.   15-60009

          Debtor,                                BAP No. 13-1505
______________________________

VICTOR ORLANDO RIVERA,                           MEMORANDUM*

              Appellant,

 v.

OCWEN LOAN SERVICING, LLC and
WELLS FARGO BANK, NA, Trustee for
Soundview Home Loan Trust 2007-OPT1,
Asset-Backed Certificates, Series 2007-
OPT1,

              Appellees.


                         Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
             Pappas, Kurtz, and Taylor, Bankruptcy Judges, Presiding

                           Submitted January 18, 2017**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Victor Orlando Rivera appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) judgment affirming the bankruptcy court’s judgment dismissing Rivera’s

adversary proceeding with prejudice. We have jurisdiction under 28 U.S.C.

§ 158(d). We review de novo BAP decisions, and apply the same standard of

review that the BAP applied to the bankruptcy court’s ruling. Boyajian v. New

Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court properly dismissed Rivera’s adversary proceeding for

failure to state a claim because California law does not permit Rivera to bring a

preemptive suit to challenge defendants’ authority to initiate nonjudicial

foreclosure proceedings. See Gomes v. Countrywide Home Loans Inc., 121 Cal.

Rptr. 3d 819, 824 (Ct. App. 2011) (California law does not “provide for a judicial

action to determine whether the person initiating the foreclosure process is indeed

authorized” absent “a specific factual basis for alleging that the foreclosure was not

initiated by the correct party”). To the extent that Rivera contends defendants

engaged in fraudulent conduct, Rivera failed to plead the alleged fraud with

particularity. See Fed. R. Civ. P. 9(b).

      Rivera’s request to amend the caption, filed August 3, 2016, is denied.



                                           2
      Ocwen Loan Servicing, LLC and Wells Fargo Bank, N.A.’s request for

judicial notice, filed November 25, 2015, is granted.

      AFFIRMED.




                                          3